                                 Case 8:20-bk-03608-CPM                      Doc 8      Filed 05/06/20     Page 1 of 1




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      CFRA Holdings, LLC                                                                            Case No.
                                                                                 Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for CFRA Holdings, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Prometheus Franchise Restaur




 None [Check if applicable]




 May 6, 2020                                                         /s/ Carmen Contreras-Martinez
 Date                                                                Carmen Contreras-Martinez
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for CFRA Holdings, LLC
                                                                     Saul Ewing Arnstein & Lehr LLP
                                                                     701 Brickell Avenue
                                                                     17th Floor
                                                                     Miami, FL 33131
                                                                     (305) 428-4528 Fax:(305) 374-4744
                                                                     carmen.contreras-martinez@saul.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
